Citation Nr: 0811359	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-24 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a right wrist 
fracture, postoperative fusion, prior to September 26, 2000.

3.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected residuals of a right wrist 
fracture, postoperative fusion, beginning on November 1, 
2000.

4.  Entitlement to an effective date earlier than January 18, 
2000, for the grant of service connection for residuals of a 
right wrist fracture, postoperative fusion. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to 
September 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which entitlement to service connection for 
bipolar disorder and manic depression was denied.

In February 2008, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 

The claim for service connection for bipolar disorder and 
manic depression was denied in a July 2000 rating decision as 
not well grounded.  In June 2001, the RO notified the veteran 
of the passage of the Veterans Claims Assistance Act (VCAA) 
and explained that it was going to readjudicate the veteran's 
claims under the new law.  The April 2002 rating decision 
represents a de novo review of the veteran's claims under the 
VCAA.  Moreover, the Board observes that the RO received 
additional service medical records pursuant to development 
efforts that were not present in the claims file at the time 
of the previous, July 2000, rating decision.  Accordingly, 
the Board reviews this case as one of first impression rather 
than one involving new and material evidence.  See 38 C.F.R. 
§ 3.156(c).  

The medical evidence establishes that the veteran has been 
diagnosed and treated for several neuropsychiatric disorders, 
including bipolar disorder, manic depression, depression, and 
a mood disorder.  The issue is thus recharacterized as 
reflected on the front page of this decision.

In July 2004, the RO issued a rating decision in which 
service connection for residuals of a right wrist fracture 
was granted and evaluated as 30 percent disabling, effective 
n May 2001.  In July 2004, the veteran filed a timely notice 
of disagreement with both the evaluation and effective date 
assigned.

In an October 2004 rating decision, the RO assigned an 
effective date in January 2000 for the grant of service 
connection for the right wrist disability, and evaluated the 
disability as 10 percent disabling prior to September 26, 
2000.  A temporary total evaluation was assigned for the 
right wrist disability effective September 26 through October 
31, 2000 under 38 C.F.R. § 4.30.  Effective November 1, 2000, 
the 30 percent evaluation was resumed.

These actions do not constitute a full grant of all possible 
benefits, however.  As the veteran has not withdrawn his 
claims, the issues concerning entitlement to an evaluations 
for the service connected right wrist disability greater than 
10 percent prior to September 26, 2000 and greater than 30 
percent beginning November 1, 2000, and concerning an 
effective date for service connection of the right wrist 
disability prior to January 18, 2000 remain pending.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  These issues are thus the 
subject of a remand for issuance of a statement of the case 
immediately following this decision.  Manlincon v. West, 12 
Vet. App. 238 (1999). 

The issues of entitlement to an initial rating in excess of 
10 percent for the service-connected residuals of a right 
wrist fracture, postoperative fusion, prior to September 26, 
2000, entitlement to an increased evaluation for the service-
connected residuals of a right wrist fracture, postoperative 
fusion beginning on November 1, 2000, and entitlement to an 
effective date earlier than January 18, 2000 for the grant of 
service connection for residuals of a right wrist fracture, 
postoperative fusion, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is diagnosed with an acquired psychiatric 
disorder to include bipolar disorder, manic depression, 
depression and a mood disorder that is the etiological result 
of his active service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder to include bipolar disorder, manic 
depression, depression and a mood disorder have been met.  
38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran avers that his currently diagnosed acquired 
psychiatric disorder is the result of his active service.  In 
particular, he has stated and testified that he sustained 
injury to his right wrist and right hand, and an injury to 
his head in separate falls during active service.  After 
these injuries-particularly the head injury-he testified 
that he began to exhibit symptoms of erratic and odd 
behavior, including extreme happiness one moment to be 
followed by suicidal feelings the next.  He testified that 
his thoughts raced and he had difficulty getting along with 
others.  Eventually, his behavior deteriorated to the point 
he was hospitalized for psychiatric evaluation and was 
ultimately discharged.  The Board finds the veteran's 
testimony to be credible.  Moreover, as will be illustrated 
below, it is corroborated by the evidence of record.

The veteran's reports of medical history and examination 
prior to entrance to active service in January 1980 show no 
defects, diagnoses, abnormalities or other findings 
concerning a psychiatric condition.  He was explicitly found 
fit for duty after additional testing in February 1980.  In 
March 1980, he underwent additional examination prior to 
training which similarly reflected no psychiatric defects, 
diagnoses, abnormalities or other findings.  Thereafter, 
service medical records show treatment for indigenous 
depressive reaction with conduct disturbance.  He was 
referred for psychiatric evaluation and was hospitalized from 
July to August 1981.  These records show he reported the 
onset of depression about two months prior and described 
difficulties with his girlfriend, family, and command.  An 
initial impression of reactive/situational depression, with 
possible explosive personality was made.  He was 
rehospitalized briefly after an apparent drug overdose and 
was ultimately diagnosed with situational adjustment reaction 
and immature histrionic personality disorder.  He was 
discharged from the hospital and ultimately discharged from 
active service.  His reports of medical history and 
examination at discharge from active service show 
hospitalization for indigenous depressive reaction with 
conduct disturbance.  Service medical records also show 
treatment for a fractured right hand and right wrist.  The 
records show no complaints of or treatment for a head injury; 
however, they do show that the veteran was clinically tested 
for residuals of head injury, including computed tomography 
(CT) scan and X-rays of the skull, which showed no evidence 
of fracture.  He also underwent electroencephalograph 
testing, also with negative results.

VA treatment records reveal treatment for bipolar disorder, 
manic depression, and depression.  In June 2004, the veteran 
underwent VA examination, at which time the examiner 
diagnosed mixed bipolar disorder, rule out mood disorder, and 
opined that it was at least as likely as not that the 
veteran's current psychiatric symptoms were the result of 
head injury sustained during active service.  The examiner 
explicitly noted the claims file had been reviewed, including 
the July and August 1981 psychiatric hospital records.  

Following the hearing in February 2008, the veteran submitted 
the statement of his brother, who attested to the fact that 
the veteran sustained a head injury during his active 
service.  The witness stated that the veteran was 
hospitalized and required stitches for the injury, and that 
he was placed on a 72-hour watch to ensure he did not fall 
into a coma or shock.  Subsequent to this injury, the witness 
stated, the veteran's behavior changed.  He began to have a 
hard time dealing with daily operations on the ship and his 
performance marks declined.  The witness stated he observed 
the veteran to exhibit a major decline in his attitude and 
desire to live and deal with life.  

Available service personnel records show the veteran received 
a humanitarian service medal for his performance during 
Operation Cuban Refugee Relief from June to July and in 
September 1980.  Other than a warning for being absent 
without leave in October 1980, his record was free of 
misconduct and his performance scores were at 4.0 through 
April 1981, when he received nonjudicial punishment.  In June 
1981, the record reflects a pattern of being absent without 
leave.  His performance marks then dropped to 3.0 in June and 
to 2.0 in July.  

The evidence of record corroborates the veteran's testimony, 
showing that he sustained head trauma serious enough to 
warrant hospitalization and that, thereafter, his psychiatric 
condition deteriorated, requiring hospitalization and 
treatment and, ultimately, discharge from active service.  

The record presents no evidence to contradict these events as 
they have been related by the veteran and his lay witness.  
Accordingly, the June 2004 VA examiner's opinion establishes 
an etiological link between the veteran's currently diagnosed 
acquired psychiatric disorder and his active service.

There are no other medical opinions or findings against a 
finding that the veteran's acquired psychiatric disorder is 
the result of his active service.  

The evidence is, at the very least, in equipoise; the benefit 
of the doubt goes to the veteran; and service connection for 
an acquired psychiatric disorder to include bipolar disorder, 
manic depression, depression and a mood disorder is 
warranted. See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for acquired psychiatric 
disorder, to include bipolar disorder, manic depression, 
depression and a mood disorder is granted.  


REMAND

Concerning the issues of entitlement to an initial 
evaluations for the right wrist disability in excess of 10 
percent prior to September 26, 2000 and in excess of 30 
percent beginning November 1, 2000, for to an effective date 
earlier than January 18, 2000 for the grant of service 
connection, the veteran filed a timely notice of disagreement 
to the July 2004 rating decision.  These matters must be 
referred for the preparation of an SOC. Manlincon, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case 
regarding the issue of entitlement to an 
initial rating in excess of 10 percent 
for the service-connected residuals of a 
right wrist fracture, postoperative 
fusion, prior to September 26, 2000 and 
in excess of 30 percent beginning 
November 1, 2000.  The appellant should 
be apprised of his right to submit a 
substantive appeal as to this issue and 
to have his claim reviewed by the Board.

2.  Issue a statement of the case 
regarding the issue of entitlement to an 
effective date earlier than January 18, 
2000, for the grant of service connection 
for residuals of a right wrist fracture, 
postoperative fusion.  The appellant 
should be apprised of his right to submit 
a substantive appeal as to this issue and 
to have his claim reviewed by the Board.

3.  Only if the veteran timely perfects 
his appeal as to any of the above issues, 
undertake any and all development deemed 
essential and re-adjudicate the veteran's 
claims which have been appealed in a 
timely and perfected manner.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
LILA J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


